PER CURIAM.*
This is an appeal from the denial of a request for attorneys’ fees made by a lawyer in a Chapter 11 case. Appellant Kaufman cannot overcome the plain text of the Bankruptcy Code, which conditions payment of attorneys’ fees of a creditor on that creditor’s entitlement to receive expenses from “making a substantial contribution” to the Chapter 11 case. 11 U.S.C. § 503(b)(3)(D). Section 503(b)(4) accordingly affords an attorney “reasonable compensation for professional ser*1002vices” rendered for “an entity whose expense is allowable under paragraph (8) of this subsection....” The statute, as the district and bankruptcy courts noted, is clear. No case law cited by Kaufman abridges this clarity.
The decisions of the district and bankruptcy courts, which are supported in a number of other ways only on the assumption that this language is somehow not controlling, are AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5 th Cir. R. 47.5.4.